 Case 2:17-cv-03092-DMG-SK Document 160 Filed 07/23/21 Page 1 of 1 Page ID #:2718




1                                                                               JS-6
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11   OSCAR SANDOVAL,                             ) Case No. CV 17-3092 DMG (SKx)
                                                 )
12                             Plaintiff,        )
                                                 ) JUDGMENT
13                 v.                            )
                                                 )
14   UNITED STATES OF AMERICA,                   )
                                                 )
15                             Defendant.        )
                                                 )
16                                               )
17
18           Pursuant to the Court’s Findings of Fact and Conclusions of Law, filed on July 23,
19   2021,
20           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that judgment is entered
21   in favor of Plaintiff Oscar Sandoval and against Defendant United States of America on
22   Plaintiff’s negligence claim for failure to warn, in the amount of $78,624.01 in future
23   medical expenses and $50,000 in noneconomic damages.
24
25   DATED: July 23, 2021
26                                                             DOLLY M. GEE
27                                                     UNITED STATES DISTRICT JUDGE
28



                                                 -1-
